Citation Nr: 9932216	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-37 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a deformity of the 
right foot, secondary to a shell fragment wound equating to 
the loss of use of the foot, currently evaluated as 40 
percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss with perforation of the right tympanic membrane and 
tympanoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1968.

Shortly after separation from service, the veteran was 
granted service connection for a deformity of the right foot 
secondary to a shell fragment wound (August 1968 RO decision) 
and a bilateral hearing impairment (December 1968 RO 
decision).  The foot disorder was initially rated as 10 
percent disabling under Diagnostic Code (DC) 5284, and the 
hearing impairment was originally rated as noncompensable 
under Diagnostic Code (DC) 6297.

This case is now on appeal before the Board of Veterans' 
Appeals (Board) from a June 1996 RO decision that denied the 
veteran's claim for a rating in excess of 30 percent for his 
service-connected foot disorder, and from a December 1996 RO 
decision that denied the his claim for a compensable rating 
for his service-connected hearing impairment.  

A transcript of the veteran's March 1997 RO hearing is on 
file.  In March 1998, the Board remanded the case for 
additional development.  

In a December 1998 decision, the RO evaluated the veteran's 
bilateral hearing loss as 10 percent disabling from November 
8, 1996, through November 23, 1998, with the noncompensable 
rating being re-instated thereafter.  By that decision, the 
RO also increased the disability rating for his deformity of 
the right foot to 40 percent, effective November 6, 1998. 

A May 1999 Supplemental Statement of the Case (SSOC) included 
discussion of the current evidence and the law applicable to 
the veteran's claims for increased ratings for each of the 
above noted disorders.    

During the course of the appeal, the veteran and his service 
representative have asserted that he should be receiving a 
total disability rating based upon individual unemployability 
(TDIU), due to his service-connected right foot disorder.  
The Board notes that the veteran's claim for TDIU was denied 
by the RO in April 1995 and that he did not appeal that 
decision.  TDIU was again denied by the RO in May 1999, and 
review of the subsequent correspondence from the veteran 
reveals that he has not submitted a notice of disagreement 
regarding that decision.  As a claim for a TDIU has not been 
developed for appeal, it is not before the Board at this 
time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right foot deformity is are manifested by 
degenerative changes and hypertrophic bone formation in the 
mid-foot that produce pain, weakness, loss of sensation, and 
limitation in range of motion in the foot and ankle to such a 
degree that the disability equates to loss of use of the 
right foot.

3.  The veteran's average pure tone decibel hearing loss has 
been shown to be 60 in the right ear and 39 in the left ear, 
with speech discrimination scores of 84 percent correct in 
the right ear and 88 percent correct in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for a deformity of the right foot, secondary to a 
shell fragment wound equating to the loss of use of the foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.68, 4.71a, including 
Diagnostic Code 5284 (1999).

2.  The criteria for a compensable rating for bilateral 
defective hearing have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records discloses 
that he suffered injuries during service as the result of a 
shell fragment wound to the right foot.  Specifically, the 
records show that the hostile enemy fire resulted in an open 
fracture at the subtalar joint, navicular and cuboid, on the 
right foot.  The records also reveal that the blast and the 
fragments resulted in decreased hearing and a small 
perforation of the right tympanic membrane. 

At a June 1968 examination prior to separation from service, 
the veteran's ears and eardrums were evaluated as normal, and 
his feet were found to be abnormal.  Notes indicated that he 
had a deformed right foot due to a gunshot wound.  Upon 
audiometric examination, it was noted that pure tone air 
conduction thresholds were reported as 15, 30, 25, -, and 24 
in the right ear and 5, 15, 30, -, and 50 in the left ear at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  The 
summary of defects and diagnosis included deformed right foot 
secondary to gunshot wound and bilateral, partial loss of 
hearing, neurosensory.  

The August 1968 Physical Evaluation Board Proceedings Report 
indicated that the veteran was recommended for retirement 
from service based on disability resulting from injuries 
received in the line of duty, including a deformity of the 
right foot secondary to trauma, and bilateral hearing 
impairment.   

In August 1968, the RO granted the veteran's claim of service 
connection, with a 10 percent disability rating, for a 
deformity of the right foot as secondary to a shrapnel 
fragment wound.  In December 1968, the RO increased the 
disability rating for the service-connected right foot 
disorder to 30 percent, and granted service connection, with 
a noncompensable rating, for bilateral hearing impairment.  

Records show that the veteran underwent an examination for 
his service-connected disorders at the VA hospital (VAH) in 
Charleston, South Carolina, in September 1969.  The report of 
September 1969 VA X-rays revealed what appeared to be old, 
healed fractures through the right tarsal region with 
resulting deformity at the talonavicular joint and 
considerable deformity of the navicular bone, the cuboid 
bone, and the calcaneus.  It was also noted that there 
appeared to be some flattening of the foot,  that there was 
slight shortening through this area, and that there appeared 
to be several bony fragments lying in the region of the 
talonavicular joint medially.  Physical examination of the 
right ear revealed a small perforation in the right eardrum.  
A discharge summary indicates that the veteran was admitted 
to the Charleston VAH in October 1969 in order to undergo a 
right tympanoplasty to correct the traumatic perforation in 
the right ear.

A November 1969 RO decision confirmed and continued both the 
30 percent disability rating for the veteran's right foot 
disorder and the noncompensable rating assigned for his 
impaired hearing.  

Records dated in January and February 1970 show that the 
veteran was admitted to the Charleston VAH in order to 
undergo another right tympanoplasty.  

In a July 1994 statement, the veteran requested that he be 
awarded a total disability rating based upon unemployability 
due to his service-connected disabilities.  With this 
statement, he submitted a July 1994 medical record from 
A.S.A.P. Medical Care, that indicated he had been seen for 
complaints of a chronic right foot problems.  It was noted 
that the veteran could not work secondary to foot pain.  
Physical examination of the foot revealed an old scar on the 
dorsum of the right foot, with hypothesia of the skin distal 
to that point.        

March 1995 records from private physician A. E. Jordan, Jr., 
M.D., P.A., reveal that the veteran was seen for complaints 
of pain in the right ankle and foot since 1967.  It was 
reported that the veteran had intermittent pain over the 
years, that the pain had grown much worse in the past nine 
months, and that he had been unable to work in the past three 
to four months.  Complaints included pain in the right ankle 
and foot with movement and with some paresthetic sensation.  
Sensory examination revealed no clear-cut individual nerve 
root or dermatome abnormality.  The examiner reported pain to 
palpation over the right ankle and a well-healed surgical 
scar on the anterior surface of the right foot.  It was also 
noted that there was significant pain in the joint, with 
flexion and extension, that radiated up into the tibial 
surface.  The impression was that at least a significant 
portion of the veteran's complaints were due to a structural 
injury at the right ankle.  X-rays revealed degenerative 
changes and hypertrophic bone formation in the right mid-foot 
area that was felt to be due to previous trauma, and no acute 
bony abnormalities seen in the right ankle region.  Nerve 
conduction studies reportedly showed the absence of peroneal 
response.  Dr. Jordan stated that the veteran might have 
problems with peroneal neuropathy and post-traumatic pain in 
the right foot and ankle.      

VA records dated from July 1995 through May 1996 indicate 
that the veteran was treated for continued complaints of 
right foot problems and increased impairment to his hearing.  
Diagnoses included traumatic arthritis of the right foot (May 
1996).

In May 1996, the veteran submitted a statement indicating 
that his service-connected right foot disorder had become 
worse, and asserting that the disorder now warranted a higher 
rating.  

On VA examination in June 1996, it was noted that the veteran 
reported complaints of right foot pain with decreased 
function.  Upon clinical evaluation, it was noted that he 
ambulated with a right antalgic gait and a cane in the left 
hand.  It was reported that he could not bear full weight on 
his right lower extremity, that he could not rise upon his 
right heel or his right toes, and that he was unable to 
squat.  The examiner reported that the veteran was able only 
to put approximately 50 percent of his weight on his right 
leg.  During ambulation, he was noted to carry his right foot 
in approximately 10 degrees plantar flexion, and 
approximately 20 degrees flexed on rotation of his lower 
extremity.  It was reported that he had mild swelling of his 
entire foot, with a heel transverse wound across the dorsum 
of his foot that was tender to palpation.   It was also noted 
that there was a palpable posterior tibial pulse, but no 
palpable dorsalis pedis pulse.  There was no sensation over 
the entire dorsum of the foot or the toes, and the veteran 
had an intact sensation on the medial, lateral, and plantar 
surfaces of his foot.  The examiner found that the veteran's 
right ankle range of motion was reportedly from -10 degrees 
of dorsiflexion to 25 degrees of plantar flexion, with 10 
degrees of subtalar motion.  He was noted to have pain at the 
extremes of all ranges of motion.  The impression was status 
post severe missile injury to the right foot, with residual 
painful foot with decreased muscle strength and decreased 
sensation that markedly interfered with the patient's 
function.  

In his July 1996 Notice of Disagreement (NOD), the veteran 
asserted that he has lost complete use of his right foot and 
that he has been unable to work for the past two years.  At 
that time, he also submitted a claim for an increased rating 
for his service-connected impaired hearing.  

On the report of his August 1996 VA audiometric examination, 
it was noted that the veteran's ears revealed no evidence of 
otorrhea or perforation, and that there was no indication of 
active ear disease in either ear.  Upon audiological 
examination, pure tone air conduction thresholds were 
reported as 70, 65, 70, and 95 (for an average of 75) 
decibels in the right ear and 15, 20, 45, and 70 (for an 
average of 38) decibels in the left ear at 1,000, 2,000, 
3,000, and 4,000 hertz, respectively.  Speech recognition 
scores were reported as 72 percent in the right ear and 100 
percent in the left ear.  A summary of the test results 
indicated that the veteran had moderate-to-severe-to-profound 
mixed hearing loss in the right ear and moderate-to-profound 
sensory neural hearing loss in the left ear that was normal 
through 2000 Hertz.

On a November 1996 VA audiological examination, the veteran's 
pure tone air conduction thresholds were reported as 70, 65, 
75, and 80 (for an  average of 73) decibels in the right ear 
and 15, 25, 45, and 70 (for an average of 39) decibels in the 
left ear at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Speech recognition scores were reported as 64 
percent in the right ear and 84 percent in the left ear.  The 
examination report also noted that the veteran had 
experienced constant bilateral tinnitus since Vietnam.  

During his March 1997 RO hearing, the veteran reported 
complaints of pain, swelling, and numbness in the right foot 
and lower leg.  He noted that he could not place all of his 
weight on the right foot, that it was impossible to walk 
without crutches, and that his service-connected disability 
prevented him from working.  The veteran noted that he took 
ibuprofen for the pain and wore orthopedic shoes.  He 
reported that doctors had discussed the possibility of fusion 
of bones in the foot and ankle.  He noted that he had last 
worked as a cook and chef three years earlier, and had to 
quit after developing severe problems with the foot.  His 
wife testified that the veteran's condition had become worse 
and that he had been given a wheelchair in January.  It was 
also reported that the veteran was being treated by a bone 
specialist by the name of Dr. Kukla.  

An October 1996 examination record shows that the veteran was 
seen by a private physician, Robert D. Kukla, M.D., P.A.  Dr. 
Kukla noted that the veteran had received a shrapnel wound to 
the right foot during Vietnam and that he had not been able 
to work for the past two years.  He reported that the veteran 
was a cook and that he has not been able to stand or walk for 
long periods of time due to pain in the foot that radiated up 
to the knee and hip.  It was noted that the veteran walked 
with a cane.  On physical examination, it was reported that 
range of motion in the right ankle was to 13 degrees on 
dorsiflexion and to 17 degrees on plantar flexion.  Objective 
findings included pain in the right ankle, a 22-cm. 
transverse scar across the dorsum of the right foot, 
tenderness to palpation of the dorsum of the right foot, and 
decreased sensation distal to the scar on the dorsum of the 
right foot.  Dr. Kukla noted that there was no marked 
swelling of the right ankle.  Manual muscle testing revealed 
that the veteran had trace great toe extension, poor great 
toe flexion, and fair ankle dorsiflexion and plantar flexion 
on the right side.  It was also noted that he walked with a 
marked limp on the right foot, and that he had an antalgic 
gait pattern because of the pain in the right foot.  X-rays 
revealed degenerative changes of the mid-foot, most likely on 
a post-traumatic basis.  The impression included pain, 
weakness, and loss of sensation in the right foot secondary 
to previous trauma, with no evidence of impairment of the 
right knee.  Dr. Kukla reported that walking/standing was 
significantly impaired and should be restricted to a maximum 
of one hour per day.     

In March 1998, the Board remanded the veteran's claims for 
increased ratings for his service-connected disorder of the 
right foot and his service-connected hearing impairment.  In 
so doing, the Board requested that the veteran be asked to 
submit and/or identify any additional pertinent medical 
records, that the RO obtain any available records, that the 
RO should contact the Social Security Administration (SSA) 
and attempt to obtain copies of the decision granting 
benefits based, in part, upon his service-connected 
disabilities, as well as any medical evidence used in 
reaching that decision, and that the veteran be afforded new 
VA examinations regarding his hearing impairment and his 
deformity of the right foot.        

In April 1998, additional records were submitted from the VA 
medical center at Charleston, South Carolina, which document 
treatment for complaints of a right foot disorder and hearing 
impairment from July 1995 through April 1998.  Regarding the 
right foot, these records show that the veteran was 
expressing interest in fusion after having increased right 
foot pain in July 1995; that he was diagnosed with traumatic 
arthritis in May 1996; that limited range of motion was noted 
in May and December 1996; that he was given a wheelchair in 
January 1997; and that right foot/ankle problems were 
complicated by diabetes mellitus and an ingrown toenail in 
April 1997.  A copy of the earlier noted November 1996 
audiological examination report was included at this time.  
Other findings regarding the service-connected impaired 
hearing included complaints of ear pain and decreased hearing 
(January 1997) and complaints of recurrent ear infections, 
hearing loss, and vertigo (April 1997).  The assessment on a 
report following a March 1998 audiological evaluation 
indicated that the veteran's audiogram resuts had improved 
and his tinnitus had became worse.  

In April 1998, records were received from the SSA regarding 
the veteran's right foot disorder and his hearing impairment.  
Pertinent records include reports from the veteran regarding 
his disability, copies of VA medical records (already 
discussed above), and copies of records from private 
physicians, Drs. Kukla and Jordan (already discussed above).  
New to the file were copies of records from Calhoun D. 
Cunningham, M.D., regarding the veteran's hearing.  On his 
October 1996 report, Dr. Cunningham stated that the veteran's 
left tympanic membrane and ear canal appeared normal.  While 
some scarring was noted on the right tympanic membrane, it 
was reported to move well with insufflation.  Audiometric 
responses were noted to be somewhat inconsistent, and a large 
air bone gap in the right ear was reported.  Dr. Cunningham 
found that the veteran had 96 percent discrimination in both 
ears, and he stated that the veteran had about a 30-decibel 
loss in the left ear and more in the right ear.  A hearing 
aid evaluation was recommended.  

On a November 1998 VA examination of the feet, it was 
reported that the veteran had to undergo surgical 
reconstruction because of damage to bones, ligaments, and 
tendons in his right foot after being wounded in Vietnam in 
1967.  The examiner reported that the veteran had constant 
pain, confined to the right foot, that was aggravated by 
weight bearing and activity.  On physical examination, active 
range of motion of the right lower extremity was reported to 
be within normal limits in all joints except the ankle, which 
was found to lack 18 degrees from full dorsiflexion and 43 
degrees from complete plantar flexion.  Sensation was noted 
to be decreased to pin prick and light touch over the dorsal 
surface of the right foot.  Muscle strength in the right 
lower extremity was reportedly 5/5 in all joints except the 
ankle, which was noted to be 0-to-trace.  Pain on palpation 
was noted over the surgical scar on the dorsal surface of the 
right foot.  The examiner reported no evidence of any edema 
or erythema in the right foot or ankle, and he stated that 
the veteran's gait was non-antalgic, with no weight bearing 
on the right lower extremity and the use of crutches.  No 
focal neuromuscular or functional deficits were noted on this 
examination.  The diagnosis included decreased active and 
passive range of motion in the right ankle, with weakness in 
muscle strength.  In response to the specific question posed 
on remand as to whether the veteran's disability results in 
functional loss that equates to amputation with a suitable 
prosthesis, the VA physician noted he felt that amputation 
and a suitable prosthesis would probably give the veteran 
better function of his lower extremity than he has now, since 
his current situation demands that he ambulate with the use 
of axillary crutches so that there is no weight bearing on 
the right foot.

On a November 1998 VA audiological evaluation, the veteran's 
pure tone air conduction thresholds were reported as 60, 50, 
60, and 70 (for an average of 60) decibels in the right ear 
and 15, 25, 45, and 70 (for an average of 39) decibels in the 
left ear at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Speech recognition scores were reported as 84 
percent in the right ear and 88 percent in the left ear.  

In December 1998, the RO increased the disability rating for 
the veteran's right foot disorder to 40 percent, effective in 
November 1998.  The veteran also granted an increased rating 
to 10 percent for his hearing impairment, from November 1996 
through November 1998, returning it thereafter to a 
noncompensable rating.

Additional records documenting ongoing VA medical treatment 
from January 1997 through February 1999 reveal no additional 
pertinent information regarding the veteran's hearing 
impairment or his right foot disorder.        

II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known previously as the United 
States Court of Veterans Appeals, prior to March 1, 1999), 
has held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded. See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1999).  In this case, the veteran has 
reported dissatisfaction with the current  evaluation of his 
right foot deformity and his bilateral hearing impairment 
and, similarly, the claims are well grounded.

We note that the United States Court of Appeals for the 
Federal Circuit recently issued a decision which casts some 
doubt upon the above holdings of the Court of Appeals for 
Veterans Claims as to the proposition that a veteran's claim 
for a higher rating is well grounded simply because the 
veteran asserts increased disability.  See Glover v. West, 
___ F.3d ___, No. 99-7015, (Fed. Cir. Aug. 2, 1999).  
Therein, the Court stated:

[T]he veteran must come forward with at least some 
evidence that there has in fact been a material 
change in his or her disability when that veteran 
seeks a rating increase.  A bald, unsubstantiated 
claim for an increase in disability rating is not 
evidence of a material change in that disability 
and is insufficient to trigger the agency's 
responsibility to request a reexamination.

Id., slip op. at 6 (emphasis in original).  In this case, the 
RO has already gone ahead and accorded the veteran additional 
examinations.  Thus, to whatever extent the RO went further 
than the law requires, any such error was harmless to the 
veteran.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

In the instant matter, the Board is satisfied that all 
relevant facts have been properly developed in this case and 
that actions were taken to fulfill the requests made in the 
March 1998 Board remand.  The veteran was afforded an RO 
hearing, his SSA records as well pertinent post-service 
private and VA medical records have been associated with the 
claims file, and his disorders have been examined as recently 
as November 1998. 

A.  Increased rating for deformity of the right foot, 
secondary to shell
fragment wound, equating to loss of use of the foot

The record shows that the disability due to the veteran's 
deformity of the right foot includes degenerative changes and 
hypertrophic bone formation in the mid-foot that produce 
pain, weakness, loss of sensation, and limitation in range of 
motion in the foot and ankle to such a degree that the 
disability equates to loss of use of the right foot.  The 
veteran currently has a 40 percent rating in effect for the 
deformity of his right foot, rated under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5284 (foot injuries).  In addition, he is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k), 38 C.F.R. § 3.350(a) on account of the loss of use 
of one foot.

Diagnostic Code 5284 provides for a 30 percent disability 
rating when the foot injury is severe, a 20 percent rating 
when it is moderately severe, and a 10 percent rating when it 
is moderate.  A note following the provision specifically 
indicates that the disorder is to be rated as 40 percent 
disabling when there is actual loss of use of the foot.  See 
38 C.F.R. § 4.71, Diagnostic Code 5284, and accompanying 
note.  

Turning to the most recent medical evidence on file, the 
November 1998 VA examination report, the Board finds, as 
noted above, that the veteran's service-connected right foot 
disorder does result in the loss of use of the right foot.  
As such a rating of 40 percent is appropriate under 
Diagnostic Code 5284 and the note contained in that 
provision.

The Board notes that no other provision for rating disability 
of a single foot or ankle allows for a rating in excess of 
the current 40 percent rating.  In addition, we find that it 
is not possible to grant the veteran a rating in excess of 40 
percent by combining lesser ratings under multiple provisions 
pertaining to the foot, the ankle, or the veteran's scar.  
This limitation is clearly mandated by 38 C.F.R. § 4.68, 
which specifies that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  
Since Diagnostic Code 5165 assigns a 40 percent disability 
rating for amputation at the lower level of the leg, the 
combined total of all disability ratings below that point may 
not exceed 40 percent.  See 38 C.F.R. §§ 4.68, 4.71, DC 5165.

Since the veteran currently receives the maximum amount 
allowed by law for a  disability below the lower level of the 
leg, a rating in excess of 40 percent is not possible absent 
a showing that his disability extends beyond this point.  As 
the file contains no evidence of a disorder above the ankle, 
a higher rating is not possible under any Diagnostic Code.

The preponderance of the evidence shows that the impairment 
from the service-connected deformity of the right foot is no 
more than 40 percent disabling.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine does not apply, and an increase in the current 
40 percent rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

We have considered the case of DeLuca v. Brown, 8 Vet.App. 
202 (1995), wherein it was held that ratings based upon 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and that the effects of pain and other 
symptoms on use and flare-ups must be taken into account in 
rating the disability.  In this regard, while the latest VA 
examinations revealed complaints of pain that severely 
limited  the veteran's reported range of motion (November 
1998 examination report), the Board concludes, as explained 
above, that no higher rating is possible, even with the 
reduced degree of range of motion produced by the disorder.  
See 38 C.F.R. § 4.68.

B.  Increased rating for impaired hearing

The veteran contends that his service-connected defective 
hearing is more disabling than reflected by the current 
noncompensable rating. 

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110.

The Board notes that the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999.  However, the schedular criteria for rating hearing 
loss (i.e. those that establish 11 auditory acuity levels, 
designated from level I for essentially normal acuity through 
XI for profound deafness) did not change.  Accordingly, the 
recent amendments have no practical effect on this case.

We have considered the veteran's assertion that his level of 
hearing impairment is more severe than is reflected by the 
current noncompensable disability rating.  However, hearing 
loss evaluations are determined by a mechanical application 
of the rating schedule after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet.App. 345 (1992).  The 
latest VA audiological examination shows test results which 
equate to auditory acuity level III in the right ear and 
auditory acuity level II in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  These levels of acuity correspond to a 
noncompensable disability rating under Code 6101.  See 38 
C.F.R. § 4.85, Table VII.  Use of hearing aids does not 
affect the rating.  38 C.F.R. § 4.86 (1999).  

The Board also notes that the veteran has not indicated that 
there exists any record showing that his hearing loss has 
become worse than it was when measured during the November 
1998 examination.  Therefore, the results of the November 
1998 examination constitute the best evidence of the current 
severity of the veteran's hearing disorder.  Without evidence 
indicating that the disorder has grown more severe, the 
preponderance of the evidence is against the claim, and thus 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  For this reason, the claim for an increased rating 
must be denied.

ORDER

A rating in excess of 40 percent for deformity of the right 
foot due to a shell fragment wound, and equating to the loss 
of functional use of that foot, is denied.

An increased evaluation for bilateral hearing loss, with 
perforation of the right tympanic membrane, is denied. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

